Citation Nr: 1210926	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  10-44 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muscogee, Oklahoma.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2011.  The Veteran's brother was also sworn as a witness, but did not offer any testimony.  A transcript of those proceedings has been associated with the Veteran's claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed an acquired psychiatric disorder, namely PTSD, as the result of the fear he felt during his Korean War service.  Specifically, the Veteran contends that he experienced fear when delivering mail from headquarters to the warfront, and that he would frequently take these trips alone, with only one round of ammunition in his weapon.  He reports feeling fearful, isolated, disoriented, and lost during these trips.  He further reports that during one such trip, he met a group of South Koreans in "no man's land," his description of the area between the North and South Korean fronts.  He reports being very fearful during this encounter because he was initially unsure if this group of Koreans were friendly or hostile forces.  

The Veteran's VA treatment records reflect that in February 2006, the Veteran was taking the prescription drug Trazodone, an antidepressant medication, which he discontinued due to his reports that the medication caused him to experience nightmares.  However, while this treatment record reflects that the Veteran was being treated for psychiatric symptoms, a February 2009 VA treatment record reflects a VA psychologist's finding that the Veteran did not endorse experiences or symptoms sufficient to meet the criteria for PTSD.  

In support of his claim, the Veteran submitted a September 2010 psychological assessment conducted by a private psychologist.  The assessment and accompanying letter reflects a diagnosis of PTSD and the psychologist's opinion that the Veteran developed PTSD as the result of his Korean War experiences.

With regard to the Veteran's reported PTSD stressors, the Board notes that the Veteran's service personnel records have not been located.  However, the Veteran's stressor statements reflect his report of his in-service assignment to the 160th Headquarters Battalion, 160th Field Artillery, 45th Infantry Division.  Additionally, statements submitted by the Veteran and his fellow service members in 1958 in conjunction with the Veteran's lower back disorder service connection claim corroborate his report of his assignment to the 160th Field Artillery Battalion, Headquarters Battery, in the Personnel Section.  Photographs submitted by the Veteran further corroborate his reports of the circumstances of his Korean service, as the photographs document route signs he reports he encountered during his mail runs.

The RO submitted a research request in an attempt to verify the Veteran's reported stressor of delivering mail to the warfront.  Specifically, the RO inquired as to whether the activities fo the Veteran's reported personnel assignments would have been consistent with his reported duties.  The RO identified the Veteran's reported personnel assignments as with the 160th Battalion, 160 Field Artillery, 45th Infantry, and also with Headquarters Battery, 100 Field Artillery Battalion.  A response from the National Personnel Records Center reflects their report that neither the U.S. Army Center for Military History nor the Librarian of the 8th U.S. Army, Korea has records pertaining to the activities of the 100th Field Artillery Battalion.  It appears that the RO construed this as evidence failing to corroborate the Veteran's reported PTSD stressor and accordingly denied the Veteran's claim.

At the outset, the Board notes that pursuant to the recently revised provisions of VA PTSD regulations, credible lay evidence may be sufficient to establish the occurrence of a claimed stressor involving hostile military forces if the stressor is consistent with the circumstances of the Veteran's service.  However, the new regulations also require a VA psychiatrist or psychologist to determine both that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

Given the Veteran's reports of that he experienced generalized fear of engagement with hostile military forces during his trips to the warfront, the Board finds that the Veteran's reported stressors are within the purview of the recently revised PTSD regulations.  However, the record reflects inconsistent findings regarding whether the Veteran does indeed have a current diagnosis of PTSD.  Moreover, a VA medical professional has neither commented on the sufficiency of the Veteran's reported stressors to support a diagnosis of PTSD nor linked the Veteran's PTSD to service.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran's reported stressors are sufficient to cause his PTSD symptoms and whether his PTSD may be related to those stressors.

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from September 2010 to the present.

2.  Next, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  

The examiner should be provided with a copy of the claims folder which should be reviewed, including the Veteran's PTSD diagnosis reflected in his private psychiatric assessment and the Veteran's reported PTSD stressors.

The examiner is then asked to opine whether it is as likely as not that any currently-diagnosed acquired psychiatric  disorder, to include PTSD, had its onset in service or is related to the Veteran's reported in-service stressful experiences.  The examiner should opine whether the Veteran's reported stressors are sufficient to cause his symptoms, as well as whether his PTSD diagnosis is related to his reported stressors.

A complete rationale should also be provided for any opinion expressed.  If the examiner determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included, to include a recitation of the missing evidence necessary to render a non-speculative opinion.

3.  Thereafter, the evidence should be reviewed and the Veteran's claim re-adjudicated.  This should include consideration of the newly revised provisions of 38 C.F.R. § 3.304(f)(3).  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



